--------------------------------------------------------------------------------

SHARE CANCELLATION/RETURN TO TREASURY AGREEMENT

THIS AGREEMENT made the 15th day of June, 2010

 BETWEEN:   Heli Electronics Corp.   (the "Company")  AND:   Jian Hong Liu  
("Liu")

WHEREAS:

A. The Company’s board of directors has approved a forward split of the
Company’s common stock on a 120 for 1 basis;

B. Liu is the holder of 300,000,00 post split shares of the Company’s common
stock and agrees herein to cancel 299,500,000 of such shares (the “Liu Shares”);

C. The Company wishes to closing a share exchange agreement with Heli Holding
Group Ltd., and one of the conditions to closing is the consummation of this
Agreement;

D. Liu agrees to the cancellation of the Liu Shares as he is no longer
affiliated with the current directors or officers of the Company, has no
involvement with the Company’s current or proposed business operations and seeks
to benefit the Company’s minority shareholders with such cancellation; and

E. Each of the Company and Liu deem it to be in their respective best interests
to immediately cancel the Liu Shares.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto) and the closing of the share exchange agreement with Heli
Holding Group Ltd., the parties hereby agree to and with each other as follows:

1.

CANCELLATION OF LIU SHARES

      1.1

The Liu Shares shall be cancelled effective on the date of this Agreement.

      2.

RELEASE

      2.1

Liu, together with his affiliates, shareholders, heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its respective directors, officers, shareholders, employees and
agents, and their respective successors and assigns, of and from all claims,
causes of action, suits and demands whatsoever which Liu ever had, now or may
have howsoever arising out of the original grant and this cancellation of the
Liu Shares.

      3.

COUNTERPARTS

      3.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.


--------------------------------------------------------------------------------

- 2 -

4.

ELECTRONIC MEANS

      4.1

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

      5.

FURTHER ASSURANCES

      5.1

As and so often as may be required, the parties will execute and deliver all
such further documents, do or cause to be done all such further acts and things,
and give all such further assurances as in the opinion of the Company or its
counsel are necessary or advisable to give full effect to the provisions and
intent of this Agreement.

      6.

PROPER LAW

      6.1

This Agreement will be governed by and construed in accordance with the law of
the State of Nevada.

      7.

INDEPENDENT LEGAL ADVICE

      7.1

By signing this Agreement, Liu confirms that he fully understands this Agreement
and has obtained independent legal advice.

      8.

NO CONSOLIDATION

      8.1

The Company agrees that it will not undertake any reverse splits or
consolidations of its issued, outstanding or authorized common stock for a
period of 3 months from the date of this Agreement.

IN WITNESS WHEREOF the parties have executed and delivered this Agreement.

HELI ELECTRONICS Corp.

Per: /s/ Lu Lu                         
       Authorized Signatory

JIAN HONG LIU

/s/ Jian Hong Liu                       

--------------------------------------------------------------------------------